   Case 2:20-cr-00005-SMJ            ECF No. 39        filed 02/18/20     PageID.89 Page 1 of 2

      United States District Court, Eastern District of Washington
                              Magistrate Judge Mary K. Dimke
                                          Richland

 USA v. MONICA PESINA                                   Case No. 2:20-CR-00005-SMJ-1


 Detention Hearing:                                                                         02/18/2020


 ☒ Sara Gore, Courtroom Deputy [R]                    ☒ Stephanie Van Marter, US Atty
 ☒ Pam Howard, Courtroom Deputy [Tele]                ☒ Adam Pechtel, Defense Atty
 ☒ Erica Helms, US Probation / Pretrial               ☒ Interpreter NOT REQUIRED
   Services [Tele]
 ☒ Defendant present ☒ in custody USM                 ☐ Defendant not present / failed to appear
                     ☐out of custody

 ☒ Defendant continued detained                        ☐ Conditions of Release imposed
                                                       ☐ 199C Advice of Penalties/Sanctions

                                              REMARKS
        Defense advises the Court that he will remain as attorney of record, there was a conflict with the
attorney the defendant previously wanted to retain for counsel.
        USA proffered the pretrial services report and concurs with its recommendation of continued
detention of the Defendant.
        USA argued why the Court should detain the Defendant and why there are no conditions of
release which will reasonably assure Defendant’s appearance as required and/or the safety of the
community.
        Colloquy between Court and USA re update on the 19-cr-6063-SMJ-1 case.

        Defense argues factual clarifications regarding the USA’s proffer on the facts of the case.
        Defense counsel argued why the Defendant should be released with conditions from the original
case be imposed.

      USA advises the court of Judge Mendoza’s findings in the 19-CR-6063-SMJ-1 case,
(ECF No.77). There is no new information to that will reasonably assure Defendant’s appearance.

        Defense request a recess until the docket is over.

        Recess
        Reconvene

        Defense motions the Court for a two-week continuance to be able to put on evidence.

       USA argues fact, has no objection but will be requesting the transcript from the hearing on
19-CR-6063-SMJ -1.


Digital Recording/R-326               Time: 2:38 p.m. - 3:05 p.m.                                   Page 1
                                            3:28 p.m. - 3:36 p.m.
  Case 2:20-cr-00005-SMJ         ECF No. 39       filed 02/18/20      PageID.90 Page 2 of 2



      The Court ordered:
         1. Defense Oral Motion to Continue Detention Hearing is granted.
         2. Defendant shall be detained by the U.S. Marshal until further order of the Court.




                                Detention Hearing (1st Cont.)
                              03/17/2020@ 2:30 p.m. [R/MKD]




Digital Recording/R-326           Time: 2:38 p.m. - 3:05 p.m.                                   Page 2
                                        3:28 p.m. - 3:36 p.m.
